Assumptions Emerald Isle Cash Flow Analysis -Pretax and Royalty Costs Tonnes Ore MM (000's) Mine Life (yrs) Process tonnes yr Process tonnes day SR Copper Grade % varies Item/Year 0 1 2 3 4 5 6 Total Zinc Grade % varies Recovery Cu Mine Recovery Zn Tonnes Copper Price Cost tonne Zinc price Mine cost Recovered Cu Grade Cu Recovered Zn Grade Zn Total recovered value # Contained Cu Mine cost ore 2 #Contained Zn Mine cost waste Strip tonnes Plant Cost Strip cost tonne Load Strip cost Crush Total Mine Cost Convey Stack Plant Plant Cost Tonnes Water treatment Cost tonne Env Fund Process cost G&A Recovery Cu Total Plant Recovery Zn Total Costs Capital Recovered # Cu Design Recovered # Zn Pads(yr 1 40,000m2) Ponds Summary Plant Mine cost Ofiices Plant cost Camp # Cu Access # Zn Power Cu Price Crushing Zn price Mine Revenue Cu $ 13,909,500 Emerg. Revenue Zn Cont Total Revenue $-2,980,000.00 Revenue-costs Taxes are 27% after 5 years Financial Royalty is three percent Capital 0 Sustaining Capital Net SalesRevenue Royalty Depreciation Taxes Reclamation -500000 Net Cash Flow Cum Cash Flow -3330000 $ 205,100 $ 7,497,960 Summary Capital Cash Flow $ -500,000 DCFROR 75.5% NPV 10% 15% 20%
